Citation Nr: 0929490	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  05-35 504A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy.

2.  Entitlement to service connection for a right hip 
disability.

3.  Entitlement to service connection for residuals of 
meningitis with seizure disorder, also claimed as stroke.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection a low 
back disability.

5.  Evaluation of anxiety disorder with conversion reaction, 
rated as 10 percent disabling prior to July 8, 2005.

6.  Evaluation of anxiety disorder with conversion reaction, 
rated as 30 percent disabling from July 8, 2005.

7.  Entitlement to an effective date earlier than July 8, 
2005 for the grant of a 30 percent evaluation for anxiety 
disorder with conversion reaction.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from November 2004 and September 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

In a June 2005 letter, the Veteran's treating VA psychiatrist 
indicated her belief that the Veteran was unable to work.  
The Veteran should be provided with an opportunity to submit 
a claim of entitlement to a total rating based on 
unemployability.  This issue is referred to the AOJ for 
appropriate action.

The Board notes that the November 2004 rating action 
characterized the meningitis issue as whether new and 
material evidence had been received to reopen a previously 
denied claim.  However, following a review of the record, the 
Board finds that there had not been a prior final denial 
specifically addressing meningitis or stroke residuals.  
Rather, a 1992 decision denied service connection for a back 
disability as secondary to meningitis, but that determination 
did not address whether service connection was warranted for 
meningitis itself.  Thus, this issue is addressed on a de 
novo basis in the instant decision, without the need to 
consider the provisions of 38 C.F.R. § 3.156(a) pertaining to 
new and material evidence.

The issues of entitlement to service connection for a right 
hip disability and whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for a low back disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  There is no evidence of peripheral neuropathy that is 
related to service.

2.  Meningitis was not manifest in service, and the claimed 
residuals thereof have not been related to service by the 
competent evidence of record.

3.  Throughout the rating period on appeal, the Veteran's 
anxiety disorder with conversion reaction was manifested by 
sleep impairment, depression, and anxiety, with an isolated 
incident of suicidal ideation, but with no panic attacks, 
speech or thought deficiencies, memory impairment, impaired 
judgment or abstract thinking, obsessional behavior or 
impaired impulse control.

4.  The Veteran's claim for an increased rating of his 
anxiety disorder with conversion reaction was received in 
September 2003; the AOJ subsequently granted an increased 
rating to 30 percent, based on a July 8, 2005, VA 
hospitalization record.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

2.  Neither meningitis nor the residuals thereof were 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).

3.  For the period prior to July 5, 2008, the criteria for a 
30 percent evaluation for anxiety disorder with conversion 
reaction have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.125, 4.123, 4.127, 4.129, 4.130, 
Diagnostic Code 9413 (2008).

4.  The criteria for an evaluation in excess of 30 percent 
for anxiety disorder with conversion reaction have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.125, 4.123, 4.127, 4.129, 4.130, Diagnostic Code 9413 
(2008).

5.  The criteria for an effective date of September 23, 2003, 
for the grant of a 30 percent evaluation for anxiety disorder 
with conversion reaction have been met.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.151, 3.155, 3.400 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

In October 2003 the Veteran was advised of the evidence 
necessary to support a claim of entitlement to service 
connection.  He was asked to identify medical evidence 
showing findings, diagnoses, and treatment for his claimed 
disabilities.  He was asked to identify evidence showing that 
his service-connected neurosis had increased in severity.  
The evidence of record was listed, and the Veteran was told 
how VA would assist him in obtaining additional relevant 
evidence.  

In May 2004 the Veteran was asked to provide additional 
information regarding identified treatment providers.  

In March 2006 the Veteran was advised of the manner in which 
VA determines disability ratings and effective dates.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the Veteran both before and after the 
initial adjudication, the Veteran has not been prejudiced 
thereby.  Except as discussed below, the content of the 
notice provided to the Veteran fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the Veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  Therefore, the 
record reflects that he was provided with a meaningful 
opportunity during the pendency of his appeal such that the 
preadjudicatory notice error did not affect the essential 
fairness of the adjudication now on appeal.

Additionally, the Board has considered the adequacy of the 
VCAA notice in light of the recent Court decision in Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).  The March 2006 
letter advised the Veteran that, in evaluating claims for 
increase, VA looks at the nature and symptoms of the 
condition, the severity and duration of the symptoms, and 
their impact on employment.  The letter did not advise the 
Veteran whether the Diagnostic Codes pertinent to the 
disability contain criteria necessary for entitlement to a 
higher rating that would not be satisfied by the Veteran's 
demonstration that there was a noticeable worsening or 
increase in severity of the disability and the effect of that 
worsening on the Veteran's employment and daily life.  The 
Board's review of the record, however, demonstrates that the 
Veteran had knowledge of what was necessary to substantiate 
his claim.  In this regard, the Board notes that the Veteran 
has discussed the impact of his service-connected psychiatric 
disability in communications with VA.  Moreover, in the 
informal hearing presentation, the Veteran's representative 
fully discussed the criteria for evaluating psychiatric 
disorders.  In essence, the record demonstrates that that the 
Veteran was aware of the evidence necessary to substantiate 
his claim for increase.  The Board therefore finds that the 
fundamental fairness of the adjudication process has not been 
compromised in this case.

With respect to VA's duty to assist, identified private 
medical records have been obtained and associated with the 
claims file.  VA examinations have been carried out, and the 
Board finds that they were adequate.  Indeed, they were 
conducted by a neutral, skilled provider who reviewed the 
claims file, took a history from the Veteran, and discussed 
the evidence of record as it related to the claimed 
disabilities.  The Veteran has not identified any additional 
evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.

The Board acknowledges that the Veteran has not been afforded 
a VA examination with respect to his claimed peripheral 
neuropathy or meningitis conditions.  However, the Board 
finds that a VA examination is not necessary in order to 
decide the Veteran's claims.  There are two pivotal cases 
which address the need for a VA examination, Duenas v. 
Principi, 18 Vet. App. 512 (2004) and McClendon v. Nicholson, 
20 Vet App. 79 (2006).  In McClendon, the Court held that in 
disability compensation claims, the Secretary must provide a 
VA medical examination when there is: (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Id. at 81.  In 
Duenas, the Court held that a VA examination is necessary 
when the record: (1) contains competent evidence that the 
Veteran has persistent or recurrent symptoms of the claimed 
disability and (2) indicate that those symptoms may be 
associated with his active military service.

With respect to the claimed peripheral neuropathy, there is 
no competent evidence of a current disability.  Regarding 
meningitis, there is no evidence indicating that meningitis 
was diagnosed in service or thereafter.  Accordingly, the 
Board has concluded that a VA examination is not warranted in 
this case as to these issues.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Factual Background

The Veteran's service treatment records disclose that he was 
hospitalized from April to May 1969.  The narrative summary 
indicates that the Veteran's presenting symptoms were cough, 
sore throat, generalized malaise, and fever.  On the morning 
of admission he developed severe frontal headache with 
myalgias and stiffness in the neck and low back.  He denied 
nausea, vomiting, diarrhea, tinnitus, and disorientation.  He 
experienced fever to 105 degrees with chills.  He was 
admitted for possible meningitis.  Laboratory testing 
included a normal chest X-ray and normal spinal tap.  Cell 
counts and chemistry studies were also normal.  The Veteran 
gradually improved, but a sinus series two days after 
admission revealed a left frontal and maxillary sinusitis.  
The Veteran was eventually found to be asymptomatic and was 
discharged to full duty and to follow-up in the outpatient 
clinic of the ear, nose and throat service.  The discharge 
diagnoses were viremia and sinusitis.

The Veteran reported back pain in July 1969.  He stated that 
the pain developed following spinal taps in April.  Range of 
motion appeared within normal limits.  In August 1969 the 
Veteran again reported back pain and indicated that the 
symptoms had been decreasing slowly.  The impression was back 
pain of questionable etiology.

The Veteran was again hospitalized in September 1969.  The 
history indicates that he was well until April 1969, when he 
underwent a series of lumbar punctures for evaluation of 
meningitis.  The Veteran dated onset of low back pain from 
those lumbar punctures.  The Veteran reported the onset of 
right leg weakness in August 1969, but denied numbness of the 
leg.  The Veteran reported that the evening prior to 
admission, he developed paralysis of the right leg.  Physical 
examination revealed pain on straight leg raising and 
hypoesthesia of the right leg involving the buttocks to the 
foot.  There was weakness of all muscle groups of the right 
leg.  A lumbar puncture was normal.  The Veteran was treated 
conservatively with a bed board, physical therapy, 
analgesics, and muscle relaxants.  The objective findings 
were normal but his complaints of back pain persisted, 
prompting evaluation for conversion reaction.  A diagnosis of 
conversion hysteria was made by psychiatry.  The discharge 
diagnoses were psychoneurosis - conversion reaction, acute, 
passive dependent personality, and low back syndrome.  The 
discharge summary also noted "diagnosis undetermined 
(herniated nucleus pulposus)".  

It was recommended that the Veteran appear before a physical 
evaluation board.  A medical board report reviewed the 
Veteran's history, to include a report of psychiatric 
treatment during hospitalization.  The medical board 
indicated that following transfer to the psychiatric service 
the Veteran's leg weakness gradually disappeared and he was 
able to walk without difficulty.  He continued physiotherapy 
and muscle relaxants due to his persistent complaint of low 
back pain, for which the only physical finding was tenderness 
in the L5-S1 area.  The recommendation of the physical 
evaluation board was that the Veteran was unfit to perform 
the duties of his rank by reason of passive dependent 
personality.

Following separation from active service, the Veteran 
underwent a VA examination in August 1970.  At that time he 
reported stiffness and pain in his legs and low back during 
service.  He related that his back pain persisted.  The 
Veteran's present complaints included constant pain in the 
region of his right hip without radiation.  He stated that he 
worked as a shoe salesman, and had been laid off a 
construction job due to back complaints.  An X-ray study 
revealed that the lumbar vertebral bodies, intervertebral 
spaces, and sacroiliac joints were within normal limits.  The 
right hip joint was also within normal limits.  The diagnosis 
was dorsolumbar postural type scoliosis with recurrent 
dorsolumbar strain.  The examiner noted that evidence of 
arthritis of the dorsolumbar spine and right hip was not 
found.

On VA examination in September 1975 the Veteran reported 
occasional back pain.  

In October 1975 the RO denied service connection for 
dorsolumbar postural type scoliosis with recurrent back 
strain, finding that it was a constitutional or developmental 
abnormality and not a disability under the law.

Records from Shawnee Mission Medical Center indicate 
complaints of right lower extremity pain in September 1983.  
The Veteran reported that he was unable to engage in previous 
activities such as racquetball and hiking.  A myelogram was 
unremarkable with normal appearing limited views of the 
thoracic spine.  The thoracolumbar junction was within normal 
limits.  The assessment was right leg pain of questionable 
etiology.  

A November 1983 report from Shawnee Mission Medical Center 
indicates the Veteran's complaint of right hip and back pain, 
with a history of meningitis 15 years previously.  He noted 
the development nine months previously of dull pain in his 
right hip which radiated down the posterolateral aspect of 
his right thigh and leg  following physical examination, the 
assessment was rule out right sciatic lesion.  The Veteran 
underwent a lumbar puncture.  

In January 1984 the Veteran presented at Shawnee Mission 
Medical Center with complete right sided hemiparesis.  The 
provider noted that the presenting symptoms were hysterical 
in nature.  The Veteran was admitted for further evaluation 
with psychiatric intervention.  He was discharged against 
medical advice following recommendation that he be 
transferred to the psychiatric unit.  The provider noted that 
the Veteran had marked inability to function due to the 
hemiparesis, which appeared to be entirely based on 
hysterical conversation reaction.

On VA examination in April 1984 the Veteran reported hip and 
leg pain.  Motor examination was within normal limits except 
for testing of the right arm and leg, which displayed a give-
way weakness.  The Veteran was noted to be capable of 
standing on his heels and does with sufficient effort.  
Sensory examination was within normal limits.  The Veteran's 
reflexes were weak but present and approximately equal.  He 
walked with the use of a cane and dramatically limped on his 
right leg.  He did not appear to have any difficulty dressing 
or undressing or assuming the examining table.  The 
impression was no significant neurological disease.  The 
examiner commented that it was very difficult for him to 
ascertain whether the Veteran might have some minor 
neurological disturbance, as he was unable to cooperate 
satisfactorily for the motor examination.

VA treatment records reflect a diagnosis of right 
trochanteric bursitis in June 1991.  An X-ray revealed no 
significant radiographic abnormality.  The sacroiliac joints 
were intact and the hip joint spaces were well preserved.  A 
July 1991 record indicates significant point tenderness over 
the right trochanter bursa and trigger point tenderness at 
the right low back.  Muscular hip pain was assessed in 
January 1992.  Additional hip and back treatment was seen in 
April 1992 and May 1992.

Records from Richardson Medical Center indicate that the 
Veteran underwent lumbar puncture in October 1994.  A 
November 1994 record indicates an impression of rule out 
organic brain syndrome with viral meningitis, rule out low 
grade meningo-encephalitis, drug effect, functional disorder, 
hydrocephalgia, low grade occult meningitis, Lyme disease, 
HIV, etc.  A subsequent MRI of the brain revealed no abnormal 
enhancement pattern to suggest meningitis or other enhancing 
lesion.

A January 1995 VA treatment record notes hospitalization in 
October 1994 for viral meningitis, with complications 
including seizures with some abnormal EEGs, frontal lobe 
swelling on MRI, headaches, and residual fatigue.  

Records from Medical City Dallas Hospital indicate that the 
Veteran was seen with symptoms of fever, headache, and 
disorientation in March 1996.  He reported that he felt 
similar to an episode of meningitis he had in 1994, which 
required antibiotics.  The impression was fever and lethargy, 
probably due to influenza or pneumonia.  The provider noted 
that there was no evidence of meningitis.  

In October 1996, the Veteran again presented at Medical City 
Dallas Hospital with complaints of confusion.  The Veteran's 
wife related that he had been experiencing fluctuating 
confusion and mild headache with decreased appetite.  She 
reported that the Veteran was hospitalized with meningitis in 
1994 at Richardson Hospital.  The assessment included 
confusion with subjective headache and unsteadiness in gait 
and withdrawn, most likely secondary to depression.  A head 
CT revealed no significant abnormality.

A private treatment record dated in May 1998 indicated that 
the Veteran had fallen that day and struck the right side of 
his head and back.  He had fallen unconscious for about an 
hour and was feeling dizzy, with symptoms of seizures, upon 
reporting to the hospital.

A March 1999 record by P.M., M.D. indicates that the 
Veteran's medical history included bacterial meningitis in 
1969 and viral meningitis in 1986.  In April 1999 the Veteran 
reported that he had recently been involved in a motor 
vehicle accident and that he sustained contusions of his left 
hip and chest.  
	
February 2003 records from North Central Medical Center 
reflect that the Veteran had experienced episodes of right-
sided dysfunction over the previous several weeks.  A 
consultation report indicates a history of meningococcal 
sepsis and meningitis in 1961 during service.  

A March 2003 report from P.F., Ph.D., M.D. indicates that the 
Veteran had experienced stroke like symptoms starting 10 
weeks previously, affecting right side function and possibly 
related to partial seizures.  Dr. F. noted that the Veteran 
had experienced seizures since 1995 and that they were felt 
to be due to prior viral meningitis.  On review of the 
Veteran's reported history, he noted that the Veteran had 
meningococcal meningitis and sepsis in 1961.  

In July 2003, the Veteran related that he had suffered a 
cerebrovascular accident in December and had not been seen by 
VA since that time.

The Veteran submitted the instant claims in September 2003.  

A September 2003 VA treatment record indicates that the 
Veteran had not been seen at the VA mental health clinic in 
some time.  The Veteran related that he had a stroke in 
December 2002 and a focal seizure in February 2003, and had 
been undergoing physical and speech therapy.  He reported an 
inability to sleep.  He was tearful at times.  He stated that 
he had suffered from meningitis in service.  Mental status 
examination revealed that the Veteran was alert and oriented.  
His appearance was well groomed.  His affect was restricted 
and his mood labile.  Thought process was goal directed and 
thought content was logical and organized.  The assessment 
was recurrent depression.  

A VA psychiatric examination was carried out in February 
2004.  The psychiatrist noted that the Veteran received an 
early discharge from the Marine Corps because he had 
meningitis.  He indicated that he had several lumbar 
punctures and experienced headaches and weakness in his right 
leg, which meant that he had complications of the lumbar 
puncture.  He indicated that there was no conversion; rather, 
the Veteran had a genuine original and serious neurological 
disease.  On psychiatric examination, the Veteran was cleanly 
dressed.  He had an obvious right-sided paralysis and speech 
difficulty.  He was able to formulate his mental 
communication well.  He was oriented and was able to 
interpret proverbs.  He was depressed.  The diagnoses were 
major depression, post-meningitis syndrome with partial 
complex seizure disorder, and major motor seizure disorder 
following cerebrovascular accident.  The examiner concluded 
that the Veteran's Global Assessment of Functioning (GAF) 
score was 40-50, noting that it was not too bad.

A February 2004 statement by a private psychiatrist concluded 
that it was likely that the Veteran's complex partial 
seizures were the result of meningitis in 1969.  

A VA treatment record dated in April 2004 notes that the 
Veteran was referred by the medicine service.  The provider 
noted that the Veteran had right-sided weakness secondary to 
stroke and falls in December 2002 and subsequently developed 
focal seizures affecting his speech and right upper 
extremity.  A history of grand mal seizures were noted in 
March and April 2003.

A June 2004 VA mental health attending note indicates the 
Veteran's report of feeling increasingly dysphoric in the 
previous few weeks, mainly related to physical deterioration 
and worsening memory.  The assessment was status post 
cerebrovascular accident.  The provider noted that the 
Veteran was more dysphoric but that such might be only 
transitory.

A January 2005 VA psychology consultation report indicates 
the Veteran's history of a left cerebrovascular accident 
resulting in right hemiparesis, expressive speech 
difficulties, and slow mentation.  The Veteran reported that 
he had difficulty figuring out problems, especially under 
pressure.  Objectively, the Veteran was dressed and groomed 
appropriately.  He ambulated with a cane and required a leg 
brace on the right.  He performed most writing tasks with the 
left hand due to motor problems on his dominant right side.  
His mood was dysphoric with an affect that was somewhat 
constricted.  There was no evidence of hallucinations, 
delusions, or illusions.  Thought process was slow but goal 
directed.  The Veteran was fully oriented.  Attention and 
concentration were adequate to complete all testing carried 
out.  Upon the completion of testing, the examiner noted that 
the Veteran's cognitive evaluation was largely in normal 
limits with the exception of specific deficits in speed of 
thought processing and thought flexibility.  He had 
significant problems with reasoning in novel situations where 
a decision must be made immediately.  Other deficits included 
mild expressive aphasia and motor hemiparesis on the right 
side.  

A March 2005 VA mental health attending note indicates that 
the Veteran continued to be depressed.  Objectively, he was 
adequately groomed and walked with a cane.  His speech was 
staccato-like, with less word finding difficulty than in the 
past.  His affect was constricted.  There was no psychosis or 
suicidal ideation.  The assessment was depressed, with 
possible psychotic features.

In April 2005 the Veteran was noted to be fluent in speech, 
with normal tone and volume.  His affect was slightly 
restricted and mood was appropriate.  His thought process was 
goal directed and he denied suicidal or homicidal ideation.  
The assessment was major depression, responding well to  
antidepressant.  

In a June 2005 letter, M.S., M.D. opined that many of the 
Veteran's current problems, including nerve damage, 
depression, and possibly arthritis, were secondary to his 
history of meningitis in service.

In June 2005 Dr. F. noted that the Veteran had a given 
history of meningitis in 1969 which was a possible 
explanation for his seizures.  However, he also noted that 
the available military records did not confirm a diagnosis of 
meningitis and that the records also showed a history of 
conversion reaction involving hemiparesis, depression, and 
anxiety.

A July 2005 letter from the Veteran's wife indicates that she 
had known the Veteran for 13 years and six months.  She noted 
that the Veteran's VA physician in Kansas City had diagnosed 
him with Reiter's syndrome.  She indicated that the Veteran 
started to have seizures in his sleep.  She noted that they 
had been receiving medical coverage under Kaiser Permanente 
but when that company left Texas, the Veteran's records were 
lost.  She related information concerning the Veteran's 
seizure disorder and falls which caused back injuries.  She 
stated that for as long as she had known the Veteran, he had 
walked with a cane and had right leg pain and weakness.  She 
indicated that the Veteran had told her that he had been shot 
in the hip three days prior to being discharged, but was 
advised not to report the injury.  She reported that he 
feared crowds, became tired easily and could be unfocused and 
vague at times.

In June 2005 the Veteran's VA psychiatrist indicated that the 
Veteran had a long history of depression and anxiety, in 
addition to a question of psychosomatic symptoms, conversion 
disorder, and poor coping skills.  She recommended an 
increase in the Veteran's disability rating.

A July 8, 2005, VA treatment record reflects that the Veteran 
presented in tears, with suicidal ideation.  He was admitted.  
The following day, he was noted to be disheveled with poor 
eye contact.  On July 12, 2005, the Veteran was noted to be 
euthymic, with slow speech rate and monotone rhythm.  He 
indicated that his appetite was improving and that he was not 
sleeping well due to pain.  The assessment was increased 
feelings of wellness.  The Veteran denied suicidal ideations.  
The discharge summary indicates that the Veteran's appearance 
was improved and that he was cooperative, pleasant, and less 
agitated.  His mood was also improved and euthymic.  His 
affect was still not full-ranged, possibly due to his stroke.  

A VA spine examination was carried out in August 2005.  The 
Veteran's history was reviewed.  The examiner noted that 
following service, the Veteran was hospitalized in Kansas and 
that initial spinal fluid showed some partial elevation of 
protein, but that myelogram revealed no abnormality.  The 
Veteran acknowledged that a subsequent stroke caused his 
right-sided weakness but that he had no back problem prior to 
the lumbar puncture at Camp Pendleton and that he suffered 
from a chronic back problem subsequently.  

Physical examination revealed painful motion but no spasm.  
There was neurologic deficit, but the examiner noted that 
such was related to right hemiparesis from the Veteran's 
stroke.  The diagnosis was low back sprain.  The examiner 
concluded that the Veteran's low back problem was most likely 
not related to the spinal tap in service.  He stated that he 
had reviewed literature concerning after effects of a spinal 
tap and that it discussed headache and low back pain as 
common early aftermaths of spinal tap.  He stated that he 
found little concerning persistent low back pain problems 
following the procedure.  He reiterated that he found it most 
unlikely that the diagnostic lumbar puncture done at Camp 
Pendleton had caused the Veteran's persistent low back 
problem.

A VA psychiatric examination was also carried out in August 
2005.  The Veteran's psychiatric history was reviewed.  He 
reported problems handling new situations and crowds.  His 
wife stated that she met him in 1992 and that he was a loner 
at that time.  The Veteran stated that he was aware that he 
was prone to conversion reaction but that he also believed 
that his difficulties with right-sided weakness might be due 
to a botched lumbar puncture when he was in the Marine Corps.  
His wife reported that the Veteran became sick in 
anticipation of stressful events, and related her belief that 
he sometimes sabotaged events through his illness.  The 
Veteran stated that his stroke aggravated problems he was 
already having with motor weakness, thinking, and decision 
making.  He denied suicidal ideation since his July 2005 
hospitalization.  He described his outlook as "okay" and 
indicated that he was intensely anxious about the current 
evaluation.  He stated that he felt worthless and described 
his energy as low.  His wife stated that he became so worried 
and upset that the vomited and had diarrhea.  He admitted 
that he worried excessively and described sleep as okay, 
averaging six to eight hours per night.  His wife reported 
that he enjoyed cooking, mowing the lawn, and walking the 
dogs every day.  He was noted to volunteer in his church's 
food pantry and for Boy Scouts.  He displayed a good sense of 
humor.  He related that he was very close to his mother and 
sister.  

On mental status examination, the Veteran was withdrawn.  His 
mood was depressed and he had a frequently tearful affect.  
He displayed a wry, at times, teasing, sense of humor.  There 
was no evidence of delusional thinking.  He reported that he 
occasionally saw little things in the corner of his eye or 
heard little noises.  He denied recent suicidal ideation or 
homicidal ideation.  He was well oriented.  His long-term 
memory appeared fair.  Short term memory was poor.  Attention 
and concentration were poor.  He could reason abstractly.  
Judgment was fair.  The Veteran did not report panic attacks.  
The examiner concluded that the Veteran's problems with 
short-term memory, concentration, and reasoning interfered 
with his ability to work.  He also indicated that the 
Veteran's problems with depression, unresolved grief, and 
feelings of worthlessness interfered with social interests 
and activities.  He noted that the Veteran was able to drive, 
dress himself, cook meals, and shop on a limited basis, and 
that his hygiene was good.  The diagnoses were mixed 
depressive-anxiety disorder and conversion disorder with 
motor deficits.  The examiner assessed the Veteran's GAF 
score as 58, noting that such represented the Veteran's level 
of functioning apart from his medical problems.  

A VA treatment record dated in September 2005 reviewed the 
events leading to hospitalization in July 2005.  The Veteran 
stated that he had run out of several of his medications and 
that he became suicidal after his wife kicked him out.  He 
reported that he was doing well and that he was getting along 
with his wife and getting adequate sleep.  He denied 
depression and suicidal ideation.  Objectively, the Veteran 
was well groomed.  His speech was staccato like, with no word 
finding difficulty noted.  His affect was mildly constricted.  
There was no internal preoccupation and no delusional 
material elicited.  

In November 2005 the Veteran was noted to be alert and 
oriented.  His appearance was well groomed.  Insight and 
judgment were good.  His affect was restricted and mood was 
pleasant.  Thought process was goal directed.  The assessment 
was neurotic depression, stable with few ups and downs.  

In January 2006 the Veteran was noted to be well groomed.  He 
mixed some words.  His affect was mildly constricted.  There 
was no internal preoccupation and no delusional material was 
elicited.  The assessment was depression and anxiety stable, 
but having increased neurological symptoms.  

In April 2006 the Veteran reported that he was more depressed 
than usual, noting that his ex-wife had died in February 
2006.  He also reported financial problems.  He was 
adequately groomed.  He was tearful when talking about recent 
loss and recent stressors.  His affect was mildly 
constricted.  

A July 2006 VA clinical record indicated a history of mild 
jerking of the arms and head, 25 years earlier.  Then, 10 
years after that he developed tunnel vision and seizures.  He 
had experienced a stroke 4 years earlier.  He reported 
continuing small jerks at night while sleeping, as well as 
staring spells during which he was unresponsive for one 
minute.  The assessment was partial epilepsy, though some 
spells were not seizures, per the physician.  




Analysis

Service Connection

As an initial matter, the Board notes that the appellant has 
not alleged that his claimed disabilities are the result of 
participation in combat with the enemy.  Therefore, the 
combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not 
applicable.

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right 
to compensation for a present disability, a Veteran must 
show: "(1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during 
service"-the so-called "nexus" requirement.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Service incurrence or aggravation of an organic disease of 
the nervous system, or of arthritis, may be presumed if it is 
manifested to a compensable degree within a year of the 
Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

	Peripheral Neuropathy

Upon full review of the record, the Board concludes that 
service connection for peripheral neuropathy is not 
warranted.  In this regard, there is no current diagnosis of 
peripheral neuropathy.  The Veteran has not identified or 
produced any evidence, medical or otherwise, that would tend 
to show that he currently has peripheral neuropathy.  
Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability. In the absence of proof of a 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Furthermore, there 
is no lay or medical evidence of peripheral neuropathy in 
service or within one year of discharge.  Accordingly, 
service connection for peripheral neuropathy must be denied.

	Residuals of Meningitis

As discussed above, the Veteran was hospitalized in April 
1969 and underwent various tests, to include lumbar 
punctures.  Meningitis was not diagnosed.   Subsequently, in 
September 1969, he was again hospitalized with complaints of 
low back pain and right leg weakness.  With the exception of 
tenderness at L5-S1, no physical source for his complaints 
was found; rather, the providers all agreed that he suffered 
from conversion reaction.  

Testing in November 1983 was also negative for meningitis.  

Review of the record leads the Board to conclude that service 
connection is not warranted for residuals of meningitis.  
While the Veteran has reported a history of meningitis, the 
evidence demonstrates that he has not been given such a 
diagnosis, either in service or following discharge.  The 
Veteran has not identified or produced any evidence, medical 
or otherwise, that would tend to show that he suffered from 
meningitis in service.  Therefore, the claimed residuals of 
such a disease are also not present.  The Board acknowledges 
that various providers, both VA and private, have concluded 
that the Veteran has medical conditions that are related to 
meningitis in 1969.  These conclusions are apparently based 
upon the Veteran's report of his medical history, for as 
fully discussed above, meningitis has not been diagnosed.  
Thus, such medical reports indicating a history of 
meningitis, are based upon unsubstantiated factual 
assumptions and therefore lack probative value. See Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993).

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid claim.  Brammer.  
Furthermore, there is no lay or medical evidence of 
meningitis in service or thereafter.  

The Board has also considered the Veteran's statements that 
he has a history of meningitis and has residuals of that 
disease.  It finds, however, that the Veteran is not 
competent to state whether he actually had meningitis.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a Veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  In this case, there was no diagnosis of 
meningitis in service and no such diagnosis following 
discharge.  The medical evidence of record discounts the 
Veteran's reported history, and such medical evidence is more 
probative regarding the question of whether meningitis was in 
fact diagnosed.

In light of the above discussion, the Board must conclude 
that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
residuals of meningitis, and there is no doubt to be 
resolved.

Increased Rating for Anxiety Disorder with Conversion 
Reaction

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2008).  The Board 
attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2008).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

Anxiety disorder warrants a 10 percent evaluation where there 
is occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms are controlled by continuous 
medication.  

A 30 percent evaluation is appropriate if there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  

A 50 percent evaluation is indicated where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical obscure, or irrelevant 
speech; near- continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is indicated where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9434 (2008).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2008).

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet.App. 266, 267 (citing Diagnostic and Statistical Manual 
of Mental Disorders, 4th ed. (DSM-IV) at 32).

A score of 31-40 is indicated when there is, "Some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood."   

A score of 41-50 is assigned where there are "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  

A score of 51-60 is appropriate where there are "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."    

A score of 61-70 is indicated where there are "Some mild 
symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  

A score of 71-80 is appropriate when "If symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork)." 

A score of 81 to 90 is assessed where there are "Absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
occasional argument with family members)." 

Again, the Veteran's anxiety disorder is evaluated as 10 
percent disabling prior to July 8, 2005, and as 30 percent 
disabling therefrom.  The Board has concluded that a 30 
percent evaluation is warranted for the period prior to July 
8, 2005.  In this regard, the Board notes that the AOJ 
determined the effective date of the 30 percent evaluation 
based on a VA hospital admission record.  However, prior to 
that July 2005 hospital admission, the Veteran's symptoms 
were essentially similar to those noted during the July 2005 
hospitalization and thereafter.  

In September 2003 the Veteran was depressed and his affect 
was restricted, and he reported sleep difficulty.  In 
February 2004, was again noted to be depressed, and the 
examiner assessed a GAF score of 40-50.  Assuming that the 
Veteran's functioning was at some point in between those two 
scores, such reflects serious symptoms or any serious 
impairment in social, occupational, or school functioning.  
In January 2005 the Veteran's mood was dysphoric and affect 
was constricted.  Continued depression was noted in March 
2005.  In June 2005 the Veteran's VA psychiatrist noted his 
long history of depression and anxiety and recommended an 
increase in his disability.  At the time of the July 2005 
hospital admission, the Veteran reported sleep difficulty and 
depression.

The Veteran has argued that the 30 percent evaluation should 
date to September 2003, the date of receipt of his claim for 
increase.  The Board agrees.  As discussed, the Veteran's 
symptoms from the date of his claim for increase have 
remained essentially the same.  There is no indication that 
the Veteran's anxiety disorder markedly worsened precisely on 
the date indicated on the July 2005 VA treatment record.  
Rather, the evidence in the aggregate demonstrates that the 
criteria for a 30 percent evaluation for anxiety disorder 
with conversion reaction were met during the entire appellate 
period.

While a 30 percent rating is found to be appropriate prior to 
July 8, 2005, at no time during the rating period on appeal 
is a rating in excess of that amount justified.  In this 
regard, the Board notes that the evidence of record 
demonstrates that the Veteran's mood was generally depressed 
and his affect was constricted.  With the exception of the 
encounter in July 2005, he repeatedly denied suicidal and 
homicidal ideation, and no psychosis was indicated.  The 
Veteran was consistently oriented and his speech was impacted 
by hemiparesis from a stroke.  The evidence does not 
demonstrate a speech disorder due to his psychiatric 
disorder, and there has been no impairment in judgment, 
abstract thinking, or motivation.  Panic attacks are not 
shown.  The record points to depressed mood, chronic sleep 
impairment and mild memory impairment, as supported by the 
objective evidence.  In sum, record does not establish that 
the Veteran suffers from speech disorder, panic attacks, 
difficulty in understanding complex commands, memory 
impairment, impaired judgment, or impaired abstract thinking 
as the result of the service-connected anxiety disorder.  
Accordingly, the Board has determined that an evaluation in 
excess of 30 percent is not warranted.

The Board notes that the Veteran is competent to report that 
his psychiatric disability is worse than evaluated; however, 
the more probative evidence consists of that prepared by 
neutral skilled professionals, and such evidence demonstrates 
that an evaluation in excess of 30 percent is not warranted.  

Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the Board finds that the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  Rather, there has been 
no showing by the Veteran that his service-connected 
psychiatric disability has resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization.  Here, the record reflects numerous other 
disabilities that clearly impact the Veteran's functioning 
more deeply than the service-connected psychiatric disorder.  
Moreover, while he was psychiatrically hospitalized during 
the appellate period, he was noted to be improved upon 
discharge.  The Board notes that 38 C.F.R. § 4.1 establishes 
that the degree of disability specified is considered 
adequate to compensate for considerable loss of working time 
proportionate to the several grades of disability.  In this 
case, the lay and medical evidence establishes that the 
record does not show considerable lost time due to the 
psychiatric disorder.  Under these circumstances, the Board 
finds that the Veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).

Effective Date

VA law and regulation provide that unless otherwise provided, 
the effective date of an award of increased evaluation shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The Board 
notes that the effective date of an award of increased 
compensation may, however, be established at the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if the application for 
an increased evaluation is received within one year from that 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In addition, the Court of Appeals for Veterans Claims (Court) 
has indicated that it is axiomatic that the fact that must be 
found in order for entitlement to an increase in disability 
compensation to arise, in other words, that the service-
connected disability must have increased in severity to a 
degree warranting an increase in compensation.  See Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
section 5110(b)(2) which provides that the effective date of 
an award of increased compensation shall be the earliest date 
of which it is ascertainable that an increase in disability 
had occurred, "the only cognizable 'increase' for this 
purpose is one to the next disability level" provided by law 
for the particular disability).  Thus, determining whether an 
effective date assigned for an increased rating is correct or 
proper under the law requires (1) a determination of the date 
of the receipt of the claim for the increased rating as well 
as (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable."  Id. at 
521.

Also, with regard to the terms "application" or "claim", the 
Board notes that once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report, a 
record of VA treatment or hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(1); 38 C.F.R. § 3.155(a).

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim.  38 C.F.R. § 3.157 provides that 
once a formal claim for compensation has been allowed, the 
date of outpatient or hospital examination will be accepted 
as a claim when such reports relate to examination or 
treatment for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year.

If a decision by the RO goes unappealed, such is final.  A 
final and binding RO decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except on the basis of clear and 
unmistakable error (CUE), as provided in 38 C.F.R. § 3.105 of 
this part.  The Veteran has not alleged CUE in any previous 
decision.  

Moreover, an unappealed Board decision is also final and 
binding on an appellant based on the evidence then of record.  
38 U.S.C. § 7104.  When a rating decision issued by the RO 
denying the claim is affirmed by the Board, the Board's 
decision subsumes the RO's denial.

In the June 2009 informal hearing presentation, the Veteran's 
representative argued that an effective date of September 23, 
2003, was warranted, as that was the date of receipt of the 
Veteran's claim for increase.  As discussed above, the Board 
has agreed, and granted a 30 percent evaluation for the 
period prior to July 8, 2005.  

In light of that, however, the Board must look to the one-
year period prior to the Veteran's September 23, 2003, claim 
for increase to determine whether a claim was received during 
that period.  However, the Board finds no communication or VA 
treatment record which might evidence an intent to seek an 
increased rating.  Notably, when the Veteran was seen in July 
2003, he noted that he had suffered a cerebrovascular 
accident in December 2002 and had not been seen by VA since 
that time.  VA treatment records dated prior to the July 2003 
treatment note do not reflect treatment for the Veteran's 
psychiatric disorder within the one year prior to his 
September 23, 2003 claim for increase.

In essence, no document of record can be construed as a 
claim, informal claim or an intent to file a claim of 
entitlement to an increased rating until the September 2003 
submission.  Under the law, the earliest effective date and 
the appropriate effective date in this case is September 23, 
2003, the date of receipt of the Veteran's claim for an 
increased rating.


ORDER

Entitlement to service connection for peripheral neuropathy 
is denied.

Entitlement to service connection for residuals of meningitis 
is denied.

For the period prior to July 8, 2005, entitlement to an 
evaluation of 30 percent for anxiety disorder with conversion 
reaction is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.

Entitlement to an evaluation in excess of 30 percent for 
anxiety disorder with conversion reaction is denied.

Entitlement to an effective date of September 23, 2003, for 
the grant of a 30 percent evaluation for anxiety disorder 
with conversion reaction is granted.


REMAND

The Veteran claims that he has a right hip disability that is 
related to service.  He had symptoms relating to right sided 
weakness in service; however, such physical symptoms were not 
consistent with any anatomic locus of pathology, and a 
diagnosis of conversion hysteria was made.  Following 
service, the Veteran complained of right hip pain in August 
1970.  X-rays were within normal limits.  Evidence of 
arthritis was not found, and no diagnosis referable to the 
Veteran's right hip was made.  More recently, the Veteran was 
diagnosed with bursitis of the right hip.  Treatment records, 
both medical and psychological, indicate that the Veteran has 
ambulated with the assistance of a cane due to subjective 
weakness in his right leg.  The history and current findings 
suggest that the current right hip bursitis might be related 
to the Veteran's service-connected conversion reaction.  As 
such, an examination should be conducted to assess this 
possibility.

Moreover, additional development is required regarding the 
low back claim.  Specifically, it is noted that during the 
pendency of this appeal, the Court issued a decision which 
held that, in the context of a claim to reopen, VCAA notice 
must include an explanation of 1) the evidence and 
information necessary to establish entitlement to the 
underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further explained that a notice letter 
must describe what evidence would be necessary to 
substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial.  Review of the record discloses that 
appropriate notice pursuant to Kent has not been issued as to 
the low back claim.



In light of the above discussion, the Board concludes that 
additional action is required.  Accordingly, the case is 
REMANDED for the following action:

1.  Send the Veteran a corrective notice 
addressing the low back claim under 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
and Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The notice should explain the 
terms "new" and "material;" and explain 
the types of evidence that would be 
considered new and material.  The notice 
should describe what evidence would be 
necessary to satisfy the element of the 
underlying claims which were found 
insufficient in the prior decisions; 
degree of the disability; and effective 
date if service connection is granted.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; Kent, 
Dingess/Hartman.

2.  Schedule the Veteran for an 
appropriate VA examination to determine 
whether his right hip condition is 
related to his service-connected anxiety 
disorder with conversion reaction.  Upon 
review of the claims file and examination 
of the Veteran, the examiner should 
specifically state whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the claimed right his disorder is related 
the Veteran's service-connected anxiety 
disorder with conversion reaction (this 
includes cause or aggravation).  

A complete rationale, based on a 
discussion of pertinent evidence in the 
record, should accompany any opinion 
provided.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


